Citation Nr: 0309082	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  00-11 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested 
by calf muscle/leg pain.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2000 RO decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a disability manifested by calf 
muscle/leg pain.  In April 2001, the Board found that new and 
material evidence had been submitted to reopen the veteran's 
claim, and reopened the claim and remanded it to the RO for 
additional evidentiary development.


FINDING OF FACT

A disability manifested by calf muscle/leg pain, including 
residuals of injury of both legs and varicose veins of both 
legs, began during the veteran's combat service.


CONCLUSION OF LAW

A disability manifested by calf muscle/leg pain, including 
residuals of injury of both legs and varicose veins of both 
legs, was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from March 1943 
to November 1945.  Service medical records from late February 
and early March 1945, when the veteran was in New York, show 
that he was referred for orthopedic consultation because of 
complaints of pain in his calf muscles; it was noted that his 
feet were slightly pronated and his metatarsal regions were 
depressed; and corrective foot exercises were recommended.  
There is no further evidence showing treatment for this 
condition during service.  His separation examination from 
November 1945 noted the cardiovascular system and lower 
extremities were normal, although it was noted there was a 
defect of slight pronation of the feet.

Private medical records dated in May 1967 show the veteran 
being hospitalized with flu-like symptoms.  It was noted that 
he had myalgia primarily involving the lower extremities.  
Neurological examination was within normal limits.  The 
diagnosis was acute viremia.

Private medical records from June 1973 show the veteran was 
hospitalized for treatment of varicose veins.  The records 
note he was referred by Dr. Merliss.  It was noted the 
problem had been present for more than a year.  The veteran 
stated that he was fine when walking but was uncomfortable 
when sitting or bending his legs.  During this admission he 
underwent a left venous vein stripping with multiple 
varicosities of the lower left leg being found.  Due to 
difficulties that were encountered, there was concern about 
stripping the right leg.  A saphenous ligation was done on 
the right leg, with no varicosities found in the lower right 
leg.  He had a satisfactory post-operative course, apart from 
some ecchymosis of the left leg where the veins were removed.  
Diagnoses included bilateral incompetent long saphenous 
veins, and multiple varicosities of the left lower leg.

In July 1994, the veteran claimed service connection for a 
disability manifested by calf muscle/leg pain.  His 
statements at the time of the claim and since then 
collectively relate the following circumstances.  While in 
the Navy he served on various ships as an Armed Guard during 
World War II.  When on one of these ships, the SS Thorstein 
Veblen, sometime around late 1944 or early 1945, the ship was 
in port in Antwerp, Belgium, when an enemy German V-2 rocket-
bomb hit next to the ship, throwing him against a gun tub and 
injuring his legs.  The veteran states that ever since that 
episode he has had pain in his legs.  He recalls that several 
months after that incident he was serving as an Armed Guard 
on another ship in the Pacific, he was then having leg pain, 
and since that ship did not have a doctor, he was transferred 
to an aircraft carrier where he was given a spinal injection 
to help alleviate his leg symptoms.  The veteran states that 
at the time of service discharge in 1945 he was having leg 
problems and it was recommended that he go to a military 
hospital, but he did not go since he wanted to be discharged.  
He says that from 1946 to 1987 he was periodically treated by 
Dr. Merliss for symptoms with his legs, and this doctor 
referred him for varicose vein surgery in 1973; however, Dr. 
Merliss is now deceased and his records are no longer 
available. 

In August 1994, the veteran was given a VA joints 
examination.  He stated that he was injured during World War 
II when he was aboard his ship and a V-2 bomb exploded nearby 
causing him to be thrown against a solid wall.  He reported 
he had pain in his legs since that time.  Currently he 
complained of diffuse pain in the muscles of his legs and not 
in any particular joints.  He said that he had restless legs 
and felt that he must move his legs at all times because of 
pain.  On examination, there were no objective findings 
regarding his ankles or knees, but it was noted that no 
pulses were felt in his left foot and only weak pulses were 
felt in his right foot.  The examiner indicated that it was 
difficult to say specifically what the veteran's problem was, 
but that there appeared to be two bases for it with neither 
one involving the joints.  The diagnoses were impaired 
circulation of both legs following varicose vein operations 
with markedly decreased to absent peripheral pulses, and leg 
symptoms which were possibly related to his pelvic pathology 
involving his urinary tract and a neurogenic bladder.  He was 
also diagnosed with possible "restless leg syndrome."  It 
was noted that there was no evidence of neuropathy involving 
his legs.

In a rating decision dated in February 1995, the RO denied 
service connection for varicose veins of the lower 
extremities.

In statements dated in March 1995, friends and relatives of 
the veteran expressed how the veteran's pain in his legs had 
affected him over the many years since service.

In October 1995, the RO denied service connection for a 
disability manifested by calf muscle/leg pain.  The veteran 
did not appeal this decision, and it became final.  [However, 
an April 2001 Board decision reopened the claim based on new 
and material evidence.]

In a letter dated in June 1999, Dr. Ephraim G. Aguilar stated 
that the veteran was under his care for right leg pain.  Dr. 
Aguilar stated that this was a carryover from an old injury 
sustained while the veteran was in service which had resulted 
in an absent pulse in his right foot.

In June 1999, the veteran submitted his current application 
to reopen his claim for service connection for a disability 
manifested by calf muscle/leg pain.  

In March 2000, Dr. Aguilar submitted an additional letter in 
which he opined that the veteran's peripheral circulatory 
problem, which caused his leg pain, was related to the blast 
injury he sustained in service in December 1944.  

In November 2002, the veteran was given a VA examination 
regarding his legs.  He reported being injured during service 
following an explosion near his ship, and stated that he had 
experienced pain in his legs since then.  He said that 
subsequent to the explosion he was transferred from a 
merchant vessel to an aircraft carrier, where he had a lumbar 
puncture because of pain in his legs.  He did not remember 
the circumstances of the lumbar puncture.  It was noted that 
there was nothing in his record which would confirm this.  He 
was indicated to have later undergone vein stripping and 
ligation following development of varicose veins.  He 
reported increasing pain after walking, and said that his 
pain went away after about 20 minutes.  He had urinary 
problems which did not appear to be related to his leg 
problems, and no pain upon coughing or sneezing.  Following 
physical examination, the examiner's impression was that the 
varicose veins which the veteran was treated for could not 
with certainty be related to his military service.  It was 
not possible to determine the etiology of the veteran's 
varicose veins.  A family history of varicose veins was 
denied.  There was no evidence of arterial insufficiency in 
either leg to explain his calf pain.  Good deep tendon 
reflexes were present at the knees and ankles and there was 
no tenderness over the lumbar spine.  The examiner stated 
that while the veteran's calf pain could be related to spinal 
stenosis, there was no evidence that such was the case.  
There was no clinical evidence to relate his pain to his 
varicose veins, and the examiner found that following review 
of his medical records there was thus nothing to support his 
claim of pain in his legs from 1945 to the present.

Service personnel records were received in 2001, and other 
documents were received in 2002 from the National Archives 
and Records Administration.  Collectively these note that the 
veteran served in the Navy during World War II, and his 
duties included those of an Armed Guard on various armed 
merchant vessels.  One of these ships was the SS Thorstein 
Veblen.  The veteran was on various voyages with this ship, 
including when it participated in the invasion of southern 
France in August-September 1944.  He was also aboard this 
ship during a December 1944-January 1945 convoy from New York 
to Antwerp, Belgium, and he was on the ship when it remained 
in Antwerp for most of January 1945, and on its return voyage 
to New York, where it arrived in February 1945.  

Documents received in April 2003 from the United States Armed 
Services Center for Research of Unit Records (USASCRUR) show 
that the SS Thorstein Veblen was in Antwerp, Belgium in 
January 1945 and was in daily contact with the enemy, largely 
because of "V-Bombs."  An estimated average of 13 to 20 
"V-Bombs" landed daily in the greater Antwerp area during 
the stay, with the nearest landing on the quay about 75 yards 
from the stern of the ship.  The SS Thorstein Veblen also 
suffered four small air raids, with another ship being sunk 
at its stern during one of these.  The veteran was indicated 
to be on the Armed Guard crew list.  While off the coast of 
Belgium, apparently during the return convoy to New York, an 
escort fired on targets shoreward in an area of a number of 
sunken ships; the exact nature of the target was unknown but 
thought to be a small German 2-man submarine; and at about 
this time the SS Thorstein Veblen passed a floating torpedo 
close aboard.



II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Attempts have 
been made to obtain relevant medical and other records, and a 
VA examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

During his World War II service in the Navy, the veteran was 
an Armed Guard on armed merchant ships which at times 
encounted the enemy.  Recently obtained information indicates 
that while he was on the SS Thorstein Veblen as an Armed 
Guard, the ship sailed in convoy from New York in December 
1944, was in Antwerp, Belgium during most of January 1945, 
and returned by convoy to New York where in arrived in 
February 1944.  There were various combat episodes during 
this time, including the ship being in the midst of V-2 
rocket-bomb attacks in Antwerp.  The Board finds that the 
veteran is a combat veteran, and consideration must be given 
to the provisions of 38 U.S.C.A. § 1154.  See VAOPGCPREC 12-
99 (discussing what constitutes combat).

The recently obtained records from the service department 
verify that in January 1945 a V-2 rocket-bomb exploded on the 
quay in Antwerp, just 75 yards from the stern of the 
veteran's ship, and there was other combat activity such that 
another ship was sunk nearby.  This information corroborates 
the veteran's recent account of having been tossed against a 
gun tub of his ship, injuring his legs, as the result of a V-
2 rocket-bomb explosion.  The service records indicate that 
the veteran was seen in late February and early March 1945, 
on his return to New York, because of complaints of pain in 
the calves.  This also corroborates an injury to the legs in 
the combat episode, even if the service records do not 
specifically indicate that such was the source of symptoms.  
Records of continuing leg problems during service are 
unavailable, althought the veteran maintains that he later 
received treatment aboard a ship when he was serving in the 
Pacific.  The November 1945 service discharge examination 
does not specifically mention a leg pain problem, although 
there was reference to a defect of pronated feet (which were 
also noted when seen earlier in service for calf pain).  

While a combat injury to the legs is conceded, it is less 
clear whether post-service problems with pain in the legs is 
due to the combat injury or other incident of service.  After 
service, there was myalgia of the legs at the time of an 
episode of acute viremia in 1967.  There was pain in the legs 
when the veteran was treated for varicose veins in 1973.  The 
veteran maintains that a private doctor periodically treated 
him for leg symptoms for many years beginning immediatedly 
following service, but that doctor is deceased and his 
records are no longer available.  Lay statements from friends 
and relatives help to fill in the evidentiary gap regarding 
the contention of continuous leg symptoms since service.  
Statements in 1999 and 2000 by Dr. Aguilar are to the effect 
that the veteran's complaints of leg pain, including a 
peripheral circulatory problem, are the result of the 
described combat injury.  The 2002 VA examination is less 
favorable, although it does not negate the favorable 
evidentiary presumption of service connection under the 
combat provisions of 38 U.S.C.A. § 1154.

Bearing in mind the combat provisions of 38 U.S.C.A. § 1154, 
and the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), 
the Board finds that the evidence sufficiently demonstrates 
that there was injury to the legs during combat, and 
residuals of that injury have persisted to this day.  The 
Board similiarly finds that varicose veins of the legs (a 
possible source of the pain complaints), whether due to 
injury or a disease process, began coincident with the combat 
episode.  In sum, a disability manifested by calf muscle/leg 
pain, including residuals of injury of both legs and varicose 
veins of both legs, began during the veteran's combat 
service.  Such condition was incurred in service, warranting 
service connection.









ORDER

Service connection for a disability manifested by calf 
muscle/leg pain, including residuals of injury of both legs 
and varicose veins of both legs, is granted. 



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

